Citation Nr: 1603781	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  15-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to an increased disability rating in excess of 10 percent for right knee degenerative joint disease with osteophytes.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to special monthly compensation (SMC) at the housebound rate or based on aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to July 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for an increased rating for the right knee arises from a claim filed in June 2013.  The claim was denied in an October 2013 rating decision, and the Veteran filed new and material evidence in January 2014, which was within one year of that determination.  Thus, the original claim remains pending.  See 38 C.F.R. § 3.156(b); Mitchell v. McDonald, No. 13-1245, 2015 WL 7281692, at *5 (Vet. App. Nov. 18, 2015).  

In October 2015, the Veteran "called [the RO] to report that he would like to withdraw his request for a [Board] Travel Board Hearing."  In November 2015, the Veteran wrote a letter stating that he "would like to withdraw my appeal to go before the judge."  Notwithstanding these statements, he testified before the undersigned Veterans Law Judge in a hearing at the RO in December 2015.  Also, in reconciling these statements, the Board cannot find that the Veteran's November 2015 statement was intended to withdraw his entire appeal.  See 38 C.F.R. § 20.204(a) (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.).  

A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to a TDIU was raised by the Veteran in August 2013.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran in October 2015 submitted a claim for eight additional disabilities.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they must be referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence received since an April 2013 rating decision became final is cumulative and redundant of evidence of record at the time of the prior denial, does not, when considered with previous evidence of record, relate to unestablished facts necessary to substantiate the claim, or otherwise raise a reasonable possibility of substantiating the claim.  

2.  Throughout the period of appellate review beginning in June 2013, the Veteran's right knee disability is shown to have been productive of a disability picture involving no more than functional effects involving pain and other limitations affecting his daily life at work and home without a compensable level of flexion or extension, recurrent subluxation or lateral instability, or other abnormality in the knee.


CONCLUSIONS OF LAW

1.  As pertinent evidence received since the prior denial regarding the claim of service connection for a left knee condition is not new and material, the criteria for reopening the claim are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for assignment of a disability rating in excess of 10 percent for the Veteran's right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in June 2013 and June 2014.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.




B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, those VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  The Veteran's VA medical records refer to ongoing treatment outside VA.  Similarly, at the Board hearing, the Veteran described having an examination by "a company" in San Antonio.  Board Hr'g Tr. 7.  Based on his description of the examination, he is most likely referring to a VA examination conducted in either August 2013 or August 2014.  To the extent this was not the examination to which he was referring, the record was left open after the Board hearing for the Veteran to submit any further relevant records.  He did not submit any further records and did not request VA to obtain any records.  Therefore, the Board has no basis to remand for further records.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  The August 2014 VA examiner's indication that certain assessments could not be made without speculations is discernable and understandable based on the overall context of the examination report.  See  Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (A VA examination report "must be read as a whole" to determine the examiner's rationale.)

There is otherwise no indication that his right knee symptoms have materially increased in severity since the last VA examination conducted.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

A VA examination has not been provided to address the petition to reopen the left knee claim.  However, VA is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  See 38 C.F.R. § 3.159(c)(4)(C)(iii); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  

Accordingly, the evidentiary record appears to be complete.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Left Knee

A.  Applicable Law - New and Material Evidence

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also 38 C.F.R. § 20.200.

Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, No. 13-1245, __ Vet. App. __, 2015 WL 7281692, at *5 (Vet. App. Nov. 18, 2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).


(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

B.  Discussion

(1) Finality of Prior Claims

In this case, the Veteran filed an original claim of service connection in February 2008.  The claim was denied in a January 2009 rating decision, and the Veteran appealed that determination to the Board.  The Board remanded the matter in November 2010, but upon return to the Board, a decision was issued in January 2012.  A review of the database for the Court of Appeals for Veterans Claims (Court or CAVC) establishes that the Veteran did not appeal the Board's decision.  

The Veteran filed a petition to reopen in April 2012, which was denied in an April 2013 rating decision.  The Veteran did not appeal the April 2013 determination, no new and material evidence was received, and no further official service department records were obtained.  Accordingly, the April 2013 claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

(2) Evidence Previously Considered 

In the prior determinations, most recently in April 2013, the evidence in the file included the Veteran's own statements indicating a relationship between service and a current left knee disability.  Also of record were his available STRs; extensive private medical records; VA medical records; and a January 2011 VA examination.  

The Board's January 2013 decision, in particular, denied the claim on the primary basis that the January 2011 VA examiner determined that the Veteran's knee condition was related to age and not to service.  In the most recent adjudication, in April 2013, the claim was denied on the basis that the Board previously found that "a VA medical opinion indicated that the current left knee condition was not related to your reported in-service injury," and subsequent evidence received, particularly VAMC Houston treatment records, did not show a current left knee problem was related to his military service

(3) Subsequent Evidence Received

Since the April 2013 rating decision became final, further VA medical records have been obtained.  The Board finds that this evidence is "new" because it was not before the adjudicator in April 2013.  However, the Board finds that the new evidence is not "material" because it does not relate to whether a current left knee disorder is the result of injury during service, which is the reason the claim was previously denied.  

The Veteran has submitted further written and oral testimony indicating a relationship with service.  Furthermore, for the purpose of reopening a previously-denied claim the Veteran's statements are presumed to be true.  However, even affording the Veteran's statements due credibility, his statements are duplicative in all material respects with his statements previously of record.  He also has not identified any further evidence which might be relevant to this question.  He specifically testified at the December 2015 Board hearing that his doctors have not related his condition to service.  See Board Hr'g Tr.  12.  To the extent his August 2013 submission indicates a secondary theory of entitlement, his statements, without some other factual basis, cannot indicate a relationship between a present disability and an in-service illness or injury, or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Accordingly, they are not material.  

Moreover, this evidence is not consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary because it does not indicate that a current left knee condition is related to service or a service-connected disability.  See Shade, 24 Vet. App. 110.  

Under these circumstances, even after resolving all reasonable doubt in the Veteran's favor, the Board must conclude that new and material evidence to reopen the claim for basic eligibility for VA benefits has not been received.  As he has not met the threshold burden of submitting new and material evidence to reopen this finally-disallowed claim, the appeal is denied.  

B.  Right Knee

The Veteran is seeking a higher initial rating for his right knee disability .  The appeal period now before the Board begins in June 2013, which is when the Veteran's claim for increase was received.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a 10 percent rating throughout the appeal period.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

Disabilities of the knee are evaluated under the schedular criteria of Diagnostic Codes 5256 through 5263, under 38 C.F.R. § 4.71a.  The applicable schedular criteria for these disabilities is set forth as follows:

The Knee and Leg  
Rating
5256   Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight flexion between 0° and 10°
30
5257   Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30
Moderate
20
Slight
10
5258   Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint
20
5259   Cartilage, semilunar, removal of, symptomatic
10
5260   Leg, limitation of flexion of:

Flexion limited to 15°
30
Flexion limited to 30°
20
Flexion limited to 45°
10
Flexion limited to 60°
0
5261   Leg, limitation of extension of:

Extension limited to 45°
50
Extension limited to 30°
40
Extension limited to 20°
30
Extension limited to 15°
20
Extension limited to 10°
10
Extension limited to 5°
0
5262   Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace
40
Malunion of:

With marked knee or ankle disability
30
With moderate knee or ankle disability
20
With slight knee or ankle disability
10
5263   Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated)
10

DC 5257 is not predicated on loss of range of motion, and thus §§ 4.40 and 4.45, with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Further, DC 5257 is not a catch-all code intended to cover all disabilities of the knee not expressly contemplated by other DCs.  Delisle v. McDonald, 789 F.3d 1372, 1357 (Fed. Cir. 2015).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v.  Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v.  Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011).

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, 27 Vet. App. 415, 424 (2015) (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti v. McDonald, 27 Vet. App. 415, 427 (2015).  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  27 Vet. App. 415, 427-28 (2015) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

C. Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's right knee disability picture does not more nearly approximate the rating criteria at a higher disability level.  The reasons for this decision follow.

First, the evidence shows that the disability has not been manifested by flexion to 45 degrees or greater; extension limited to 10 degrees or less; or recurrent subluxation or lateral instability.  

To the contrary, on VA examination in August 2013, the Veteran complained of flare-ups with decreased mobility, but physical examination revealed flexion to 140 degrees, extension to 0 degrees, and no further limitations after repetitive use testing.  The Veteran had decreased muscle strength testing and positive functional loss involving pain, but joint stability testing was normal and there was no evidence of history or recurrent patellar subluxation/dislocation and no other condition in the knee, including no indication of a meniscal condition.  The VA examiner found that there was no weakness, fatigability, or other factors with flare-ups or repeated use over time that could additionally limit the functional ability of the knee.

Then, on VA examination in August 2014, the Veteran complained of a worsening in his right knee with complaints of pain, stiffness and weakness.  The Veteran also reported flare-ups involving not being able to do transfers and move around; he needed to rest and would spend hours in bed.  On physical examination, the VA examiner found flexion to 85 degrees with pain starting at 70 degrees and limited to 75 degrees after repetitive testing; extension was to 0 degrees without no pain and no change after repetitive testing.  The VA examiner found functional loss involving weakened movement;  pain on movement; swelling; deformity; disturbance of locomotion; and interference with sitting, but the examiner was unable to render an opinion about whether these factors could limit functional ability during a flare up or when the joint was used repeatedly over a period of time without mere speculation.  Otherwise, the VA examiner found muscle strength testing was 3/5; joint stability testing was normal; and there was no evidence or history of recurrent patellar subluxation/dislocation, including on X-rays, and no history of Meniscal conditions and meniscal surgery.

Finally, VA outpatient records from February 2014 and August 2014 show complaints of bouts of pains in both knees, but without tenderness or swelling on physical examination, and no limitation in the range of motion of the extremities.  Likewise, neurologic exam revealed no evidence of muscle weakness or paralysis.

This evidence shows that the disability has not been manifested by flexion to 45 degrees or greater or extension limited to 10 degrees or less, even with consideration of the functional impairment resulting from pain and other such factors.  There is also no indication of recurrent subluxation or lateral instability.  Therefore, the disability does not more nearly approximate the criteria at a higher disability level, including on the basis of functional limitations.  Likewise, a separate compensable rating is not assignable because neither the Veteran's extension nor flexion is shown to have risen to a compensable level under DC 5260 and DC 5261, even with consideration of the functional impairments resulting from pain and other such factors.  

With further regard to functional limitations, it is important to note that the Veteran has used a cane or walker throughout the appeal period due to complaints of falling.  However, this functional limitation is shown to be a result of nonservice-connected medical conditions.  

Specifically, the Veteran's private doctor in December 2012, which was several months before the appeal period began, noted the Veteran's complaints of some accompanying pain and stiffness over both of his knees, but clinical examination was grossly within normal limits, as were standing X-rays.  This doctor concluded that the examination "was in keeping with a problem of probable severe peripheral - neuropathy "diabetic.'"  Even earlier, the Veteran's VA mental health provider summarized in March 2008 that the Veteran had three prior strokes and the residuals were generalized weakness which required the use of a cane to walk (history of stumping or falls) and loss of peripheral vision.  

The Veteran at the Board hearing and the August 2013 VA examiner indicated that the Veteran used the walker for knee pain.  See Board Hr'g Tr.4-6.  However, the Veteran's own statements are not probative because the question of whether this symptoms is a result of the service-connected knee or other conditions in the lower extremity is a medical question that cannot be considered within the competence of a non-expert lay witness.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  Similarly, it appears the VA examiner did not account for the substantial evidence of record showing that the cane and walker use resulted from instability due to medical conditions other than the knee.  That other evidence is more probative as it was intended to specifically investigate this medical question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the functional limitations involving falling and using a cane and walker are attributed to nonservice-connected medical conditions, this symptomatology cannot be considered in his disability rating for the service-connected right knee disability, and it cannot establish the evidentiary basis for a higher disability rating.  See Mittleider, 11 Vet. App. at 182 

A separate or higher rating is also not assignment on the basis of any potentially alternative diagnostic code as the evidence shows no extant or compensable disability.  The August 2013 and August 2014 VA examiner affirmatively found the absence a meniscus condition and any other pathology in the knee.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, have most nearly approximated the criteria for a 10 percent rating throughout the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  This 10 percent rating is consistent with the current disability level involving pain and other functional limitations not manifested at a compensable disability level.  See Petitti, 27 Vet. App. at 424.

Therefore, even after resolving all reasonable doubt in the Veteran's favor, a rating higher than 10 is not assignable for his right knee disability, and staged ratings are not for assignment. 

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  


(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  

If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected right knee  disability is manifested by signs and symptoms such as pain and weakness.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a.  

In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  

In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

The Board recognizes that the issue of entitlement to a TDIU is being remanded.  Although both the extraschedular and TDIU aspects of an appeal may concern a Veteran's employability, the TDIU issue is not being remanded in this case due to an incomplete record regarding the effect on employability of the service-connected disabilities claims decided.  See Johnson , 26 Vet. App. at 247-48 (2013).  Rather, it is being remanded pending resolution of intertwined claims not currently on appeal before the Board.  Therefore, the extraschedular consideration can be resolved at this time. 

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  


ORDER

Because new and material evidence has not been received to reopen the claim of service connection for a left knee disorder, the appeal is denied.   

A disability rating in excess of 10 percent for right knee degenerative joint disease with osteophytes is denied.  


REMAND

The appeal for a TDIU and for SMC must be remanded for resolution of several newly raised claims filed by the Veteran.  Specifically, he filed claims in October 2015 for service connection for various disabilities.  

A VA examiner in August 2014 gave a positive opinion indicating that the Veteran would, in his opinion, meet the criteria for aid and attendance/housebound benefits.  The VA examiner cited numerous medical conditions, which appear to involve residuals of a stroke, which, in turn, appear related to those claims he filed in October 2015.  

As the claims have not been adjudicated by the RO, the issues involving entitlement to a TDIU and SMC are intertwined with the those issues.  As such, a decision by the Board on the claims would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After resolving all newly raised claims of service connection, plus any further action needed as a consequence of those claims, readjudicate the remanded issues with consideration of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


